ORDER
The Disciplinary Review Board on October 16,1998, having filed with the Court its decision concluding that JOHN L. ANTONAS, formerly of EDISON, who was admitted to the bar of this State in 1977, should be reprimanded for violating RPC 1.1(a) (gross neglect) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that respondent should be required to pay the contempt fine of $2,000 imposed by the Superior Court in the Idcnm matter, if the fine remains outstanding;
And good cause appearing;
It is ORDERED that JOHN L. ANTONAS is hereby reprimanded; and it is further
ORDERED that within thirty days of the filing date of this order or as otherwise permitted by the Clerk of the Superior Court, respondent shall pay the contempt fine of $2,000 imposed by the Superior Court in the Idowu matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.